DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendment
	The amendment filed on June 27, 2022 has been entered.  Applicant has amended claims 11, 21, 28, 31-33, 46, 49 and 52.  Claims 11, 14-16, 21, 24-26, 28, 31-33, 40, 43 and 46-52 remain pending and were found to have allowable subject matter.

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection have been considered and were found to be persuasive.  Amendment, p. 14.  Examiner agrees that the additional elements integrate any alleged judicial exception into a practical application because the claims (i.e. claims 11, 21 and 28), when considered as a whole, provide a technical solution which improves the manner an exchange/trade of cryptographic currencies is performed between two computing nodes.  Accordingly, the 35 U.S.C. 101 rejection is withdrawn.

Reasons for Allowance
Claims 11, 14-16, 21, 24-26, 28, 31-33, 40, 43 and 46-52 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  Kreft (WO 2012/123394 A1), for example, discloses where a first cryptographic currency (i.e. electronic token, e.g., one or more electronic tokens sent as the main secret) is exchanged for one or more second cryptographic currencies (i.e. electronic token, e.g., one or more electronic tokens received as a change secret) via a network (e.g. VPN, WLAN, Bluetooth, etc.).  Kreft p. 3 lines 13-17; p. 45 lines 23-30; p. 49 lines 16-21; p. 57 line 8 – p. 58 line 14; Fig. 1; Fig. 4.  Kreft discloses where the electronic tokens (i.e. eCoins) may be deposited/stored in a user’s CASTOR/eWallet, and that the electronic tokens may represent anything that can be represented electronically, such as currency, shares, stocks, metals, etc.  Kreft p. 10 line 23 – p. 11 line 11; p. 37 lines 19-23; p. 58 lines 23-34; p. 68 lines 23-34; Fig. 1.
	Meredith et al. (US 2008/0195499 A1) also discloses the use of an electronic (i.e. virtual) wallet.  Specifically, Meredith discloses where a virtual wallet (i.e. electronic wallet) is configured to store one or more types of cryptographic currencies (i.e. type of tokens, e.g., cash tokens, music tokens, frequent flyer tokens, etc.).  Meredith [0043-0044]; [0064-0066]; [0084]; Fig. 9; Meredith claim 8.
	Wilkes (US 2013/0218763 A1) discloses the use of persistent, electronically anchored currency notes ("PEAC notes") which are an electronic record of an asset.  Wilkes indicates that an ownership history may be maintained within the PEAC note.  Wilkes also discloses the use of a wallet/interface which provides for the exchange of PEAC notes, transfer of PEAC notes to other entities, view the ownership status/history of PEAC notes, and/or view a record of transaction performed by the transaction provider.  Wilkes [0028]; [0035]; [0125].	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 11, 21 and 28.
	For the above reasons, and for those further cited in applicant’s remarks (see October 1, 2020 Amendment pp. 15-17), claims 11, 21 and 28 are deemed to be allowable over the prior art and claims 14-16, 24-26, 31-33, 40, 43 and 46-52 are allowable by virtue of their dependency on claim 11, 21 or 28.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685
July 5, 2022
/STEVEN S KIM/Primary Examiner, Art Unit 3685